 

 

 

 

 

 

 

EXHIBIT 10.7

 

FORM OF MORTGAGE AMENDMENT

 

 

 

 



FIRST AMENDMENT TO MORTGAGE, DEED OF TRUST,

ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT (______COUNTY, ___________)

 

This FIRST AMENDMENT TO MORTGAGE, DEED OF TRUST, ASSIGNMENT OF PRODUCTION,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Amendment to
Mortgage”) is made this 31st day of May, 2005 by DOLPHIN ENERGY CORPORATION, a
Nevada corporation, 1331 – 17th Street, Suite 730, Denver, Colorado 80202
(“Mortgagor”), to STEPHEN J. SULLIVAN, as Trustee, whose address for notice is
821 17th Street, Suite 500, Denver Colorado 80202 (“Trustee”), for the benefit
of PROMETHEAN ASSET MANAGEMENT L.L.C., a Delaware limited liability company, 750
Lexington, 22nd Floor, New York, New York 10022, on its own behalf and in its
capacity as collateral agent for the benefit of the holders of the Notes (as
defined in the Mortgage referred to below) (together with its successors and
assigns, the “Mortgagee”). Unless otherwise defined herein, all terms defined in
or by reference in the Mortgage will have the same meanings herein as therein
defined.

 

RECITALS

 

A.

Mortgagor executed that certain Mortgage, Deed of Trust, Assignment of
Production, Security Agreement, Fixture Filing and Financing Statement dated
August 19, 2004 (the “Mortgage”) and recorded as set forth on the attached
Schedule I, for the benefit of Mortgagee to secure the Indebtedness described in
the Mortgage. All capitalized terms used in this Amendment to Mortgage and not
defined herein shall have the meanings ascribed to such terms in the Mortgage.

 

B.

Mortgagor and Mortgagee wish to amend the Mortgage to amend certain defined
terms to reflect additional loans from the Holders to the Galaxy Parties and to
amend certain other provisions contained therein.

 

AGREEMENT

 

In consideration of all funds advanced in respect of the Notes and the promises
and agreements made in this Amendment to Mortgage, the sufficiency of which are
hereby acknowledged, Mortgagor and Mortgagee promise and agree as follows:

 

1.

Amendments to Mortgage. The Mortgage shall be amended as follows:

 

(a)

The First Recital to the Mortgage (Recital A) is hereby deleted in its entirety
and replaced with the following:

 

A. Pursuant to that certain Securities Purchase Agreement dated as of August 19,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the "2004 Purchase Agreement"), and that certain Securities Purchase
Agreement dated as of May 31, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the "2005 Purchase Agreement", and
together with the 2004 Purchase Agreement, collectively, the “Purchase
Agreement”), in each case between Galaxy Energy Corporation, a Colorado
corporation ("Galaxy") and the investors listed on the Schedule of Buyers
thereto, each of which is a holder of a Note (as defined below) (together with
their respective successors and assigns, the "Holders"), each initial Holder
made loans and certain other financial accommodations (collectively, the
"Loans") to Galaxy, as evidenced by those certain Senior Secured Convertible
Notes, dated as of August 19, 2004, October 27, 2004 and May 31, 2005, in each
case made by Galaxy payable to each applicable Holder in the original aggregate
principal amount of up to $30,000,000 (such notes, together with any promissory
notes or other securities issued in exchange or substitution therefor or
replacement thereof, and as any of the

 

Doc #:CHI02 (208239-00102) 60379451v2;05/31/2005/Time:15:29

 

1

 



 

same may be amended, restated, modified or supplemented and in effect from time
to time, being herein referred to as the "Notes").

 

(b)

Replace Clause (a) of Section 1.01 of the Mortgage with the following:

 

(a)           All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to the oil and gas leases and/or oil, gas and other
mineral leases, other mineral properties, mineral servitudes and/or mineral
rights, “as extracted collateral” (as defined in the Applicable UCC) and other
interests and estates and the lands and premises covered or affected thereby
which are described on Exhibit A hereto without regard to any limitations as to
specific lands or depths that may be set forth in Exhibit A (collectively called
the “Hydrocarbon Property”) or which Hydrocarbon Property is otherwise referred
to herein, and specifically, but without limitation, the undivided interests of
Mortgagor which are more particularly described on attached Exhibit A. The
Hydrocarbon Property shall include additional rights, titles interests and
estates acquired by Mortgagor pursuant to: (i) Lease Acquisition and Development
Agreement dated February 22, 2005 among Apollo Energy Corporation, ATEC Energy
Ventures, LLC, et al. (collectively, “Apollo”) and Mortgagor, (ii) First
Amendment to Lease Acquisition and Development Agreement dated March 22, 2005
between Apollo and Mortgagor, (iii) Lease Acquisition and Development Agreement
dated February 23, 2005 between Marc A. Bruner (“Bruner”) and Apollo, (iv) First
Amendment to Lease Acquisition and Development Agreement dated March 22, 2005
between Bruner and Apollo, (v) Amended Participation Agreement dated March 16,
2005 between Mortgagor and Bruner, (vi) Assignment of Contractual Rights dated
March 16, 2005 from Bruner to Exxel Energy Corporation (collectively, the
“Apollo Contracts”), (vii) Lease Exchange Agreement dated October 8, 2004,
between Galaxy Energy Corporation and Pennaco Energy, Inc. (the “Pennaco
Agreement”) and (viii) the Area of Mutual Interest provisions contained in the
Operating Agreement dated June 30, 2000, between J.M. Huber Corporation
(predecessor-in-interest to Windsor Oil & Gas, LLC) and Suncor Energy (Natural
Gas) America, Inc. (predecessor-in-interest to Galaxy Energy Corporation) (the
“Windsor Agreement”). The Hydrocarbon Property excludes the following (“Excluded
Assets”): all rights, titles, interests and estates conveyed by Mortgagor to the
Holders or their successors and assigns pursuant to the Conveyances of
Overriding Royalty Interests (as defined in the 2005 Purchase Agreement).

 

(c)

Exhibit A to the Mortgage is hereby supplemented and amended by adding thereto
Exhibit A to this Amendment to Mortgage. All references in the Mortgage to
“Exhibit A” (including, without limitation, references to Exhibit A used in the
definition of the term “Mortgaged Properties” set forth in the Mortgage) shall
refer collectively to Exhibit A to the Mortgage and to Exhibit A to this
Amendment to Mortgage. Any and all representations or warranties of Mortgagor
made in the Mortgage with respect to the Mortgaged Properties shall also apply
to the Mortgaged Properties added to the Mortgage pursuant to this Amendment to
Mortgage.

 

(d)

Clause (b) of Section 1.03 of the Mortgage is hereby amended to delete the words
“the other Security Documents (as defined in the Note)” in the 4th line of such
clause (b) and replacing such words with the following:

 

 

2

 



 

 

the Loans, Conveyances of Overriding Royalty Interests (as defined in the 2005
Purchase Agreement) and overriding royalty interest assigned pursuant thereto
(the "ORRIs"), the other Security Documents (as defined in the Notes)

 

and by adding the following provision to the end of such clause (b):

 

provided, however that the term "Indebtedness" as used herein will not include
amounts owing under the ORRIs after the time all of the other Indebtedness has
been paid in full and all obligations of the Holders and the Galaxy Parties
under the Loan Documents other than the Conveyances of Overriding Royalty
Interests (as defined in the 2005 Purchase Agreement)) have been terminated.

 

(e)

Insert the phrase “Except with respect to proceeds attributable to the
Overriding Royalty Interest as defined in the 2005 Purchase Agreement,” at the
beginning of the second sentence in Section 2.06.

 

(f)

Replace the word “Lender” with the word “Holder” each time it appears in Section
2.06.

 

(g)

Replace Section 3.07 with the following:

 

Sale, Encumbrance or Removal. Mortgagor will not at any time during the
existence hereof, sell, assign, transfer, mortgage, encumber, or otherwise
dispose of any Mortgaged Property, except (i) conveyances of interests in strict
accordance with the terms of the Apollo Contracts, the Conveyances of Overriding
Royalty Interests (as defined in the 2005 Purchase Agreement), the Pennaco
Agreement and the Windsor Agreement, (ii) sales of Hydrocarbons in the ordinary
course of business and only then in compliance with the terms of this Mortgage
and (iii) the sale of obsolete or worn out equipment or personal property, and
Mortgagor shall not remove or permit to be removed, any personal or other
removable property at any time covered hereby from the premises upon which the
same may be situated unless moved to another portion of the Mortgaged Property
or replaced with property of equal value and in which Mortgagee has a first
priority perfected security interest, provided however, in no event shall any
conveyance pursuant to the Apollo Contracts decrease the Galaxy Parties working
interest in the properties covered thereby to less than 19%.

 

(h)

Replace the second sentence of Section 3.14 with the following:

 

In the event of any loss under any insurance policies so carried by Mortgagor,
Mortgagee shall have the right (but not the obligation) to make proof of loss
and collect the same, and all amounts so received shall be applied: (i) to the
costs, charges and expenses (including reasonable attorneys’ fees), if any,
incurred in the collection thereof; and (ii) then, either (A) so long as no
Event of Default is continuing, to repair or replacement of any property damaged
by the casualty if such property is necessary for continued operation of
Mortgaged Property, then to the payment of the Indebtedness in such order as
Mortgagee determines in Mortgagee's sole discretion, with any balance remaining
payable to the order of Mortgagor; or (B) if an Event of Default is continuing,
to the payment of the Indebtedness in such order as Mortgagee determines in
Mortgagee's sole discretion, with any balance remaining payable to the order of
Mortgagor.

 

 

3

 



 

 

(i)

Insert the parenthetical “(EXCEPT WITH RESPECT TO PROCEEDS ATTRIBUTABLE TO THE
OVERRIDING ROYALTY INTEREST AS DEFINED IN THE 2005 PURCHASE AGREEMENT)” after
the phrase “MORTGAGEE HAS RECEIVED FUNDS FROM THE PRODUCTION OF HYDROCARBONS
CLAIMED BY THIRD PERSONS” in the first sentence of Section 4.16.

 

(j)

Replace Section 6.02 with the following:

 

Releases and Amendments of Mortgage. The Apollo Contracts and the Conveyances of
Overriding Royalty Interests (as defined in the 2005 Purchase Agreement) require
conveyances of interests from Mortgagor to reflect acquisition of interests in
new leases and changes in Mortgagor’s working interest ownership in leases under
the terms of said agreements. The parties to the Apollo Contracts agreed that,
commencing January 1, 2006, and on each January 1 thereafter during the terms of
the Apollo Contracts, they shall execute and file of record cross assignments to
accurately reflect their ownership interests in the property subject to the
Apollo Contracts. The Pennaco Agreement and the Windsor Agreement authorize
exchanges of leases of equal value to consolidate leasehold ownership. In order
to maintain proper constructive notice and record title to interests in the
lands covered by this Mortgage, Mortgagor, Mortgagee and Trustee shall promptly
execute and deliver as often as necessary amendments to this Mortgage to
encumber interests acquired by Mortgagor subsequent to execution to this
Mortgage and to release interests required to be conveyed by Mortgagor pursuant
to the Apollo Contracts (subject to the 19% retained working interest required
by Section 3.07 hereof), the Conveyances of Overriding Royalty Interests (as
defined in the 2005 Purchase Agreement), the Pennaco Agreement and the Windsor
Agreement. All such amendments and partial releases shall be executed and
delivered at the same time the conveyances are delivered to the respective
assignees. If all Indebtedness secured hereby shall be paid and the Loan
Documents terminated, Mortgagee shall forthwith cause satisfaction and discharge
of this Mortgage to be entered upon the record at the expense of Mortgagor and
shall execute and deliver or cause to be executed and delivered such instruments
of satisfaction and reassignment as may be appropriate. Otherwise, this Mortgage
shall remain and continue in full force and effect.

 

(k)

Insert the phrase “Except with respect to transfers resulting from the Apollo
Contracts, the Conveyances of Overriding Royalty Interests (as defined in the
2005 Purchase Agreement), the Pennaco Agreement and the Windsor Agreement,” at
the beginning of Section 6.12.

 

(l)

Replace Section 6.18 with the following:

 

Subrogation; Prior Deeds of Trust. To the extent that proceeds of the
Indebtedness are used to pay obligations secured by any outstanding lien,
privilege, security interest, charge or prior encumbrance against any Mortgaged
Property ("Prior Deeds of Trust"), such proceeds have been advanced at
Mortgagor's request, and the Trustee for the benefit of the Mortgagee or the
Mortgagee as agent for the party or parties advancing the same shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such Prior Deeds of Trust, privileges, security interests,
charges or encumbrances, irrespective of whether said liens, privileges,
security interests, charges or encumbrances are released, and it is expressly
understood that, in consideration of the payment of such obligations, Mortgagor
hereby waives and releases all

 

4

 



 

demands and causes of action for offsets and payments to, upon and in connection
with the said obligations. Mortgagor and Mortgagee acknowledge that this
Mortgage amends, restates and consolidates the Prior Deeds of Trust, and all
liens, claims, rights, titles, interests and benefits created and granted by the
Prior Deeds of Trust shall continue to exist, remain valid and subsisting, shall
not be impaired or released hereby, shall remain in full force and effect and
are hereby renewed, extended, carried forward and conveyed as security for the
Indebtedness.

 

(m)

Insert the following two new provisions as Sections 6.19 and 6.20:

 

Section 6.19     Compliance with Usury Laws. It is the intent of Mortgagor,
Mortgagee and all other parties to the Loan Documents to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof, it is stipulated and agreed that none of the terms and provisions
contained herein or in the other Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be collected,
charged, taken or received by applicable law from time to time in effect.

 

Section 6.20       Authority of Mortgagee. The Holders of the Indebtedness
secured hereby may, by agreement among them, provide for and regulate the
exercise of rights and remedies hereunder, but, unless and until modified to the
contrary in writing signed by all such persons and recorded in the same counties
as this Mortgage is recorded, (i) all persons other than Mortgagor and its
affiliates shall be entitled to rely on the releases, waivers, consents,
approvals, notifications and other acts (including, without limitation, or the
appointment or substitution of trustees hereunder and the bidding in of all or
any part of the Indebtedness held by any one or more persons, whether the same
be conducted under the provisions hereof or otherwise) of Mortgagee, without
inquiry into any such agreements or the existence of required consent or
approval of any Holders of Indebtedness and without the joinder of any party
other than Mortgagee in such releases, waivers, consents, approvals,
notifications or other acts and (ii) all notices, requests, consents, demands
and other communications required or permitted to be given hereunder may be
given to Mortgagee.

 

2.               Effect. Except as specifically amended by Section 1 of this
Amendment to Mortgage, the Mortgage continues in full force and effect,
uninterrupted and unabated. The Mortgage is hereby ratified, adopted, confirmed,
reinscribed and renewed. All representations, warranties and covenants of
Mortgagor in the Mortgage are hereby repeated, remade and incorporated herein by
this reference for the benefit of the Mortgagee and the Holders on and as of the
date hereof, except to the extent changed by the transactions contemplated by
this Amendment to Mortgage.

 

3.               Miscellaneous. The provisions of Sections 6.03, 6.07, 6.09 and
6.15 of the Mortgage shall be incorporated herein by reference mutatis mutandis
and shall be deemed a part of this Amendment to Mortgage.

 

 

[Rest of page intentionally left blank; Signature page follows.]



 

5

 



 

 

IN WITNESS WHEREOF, the Mortgagor and Mortgagee have executed this Amendment to
Mortgage to be effective as of the date first set forth above.

 

Mortgagor:

Dolphin Energy Corporation

a Nevada corporation

 

 

By: _____________________________

Cecil Gritz, Chief Operating Officer

Mortgagee:

Promethean Asset Management L.L.C.,

individually and as Collateral Agent

 

 

By: ___________________________

Robert J. Brantman, partner and authorized signatory

 

 

ACKNOWLEDGMENTS

 

STATE OF COLORADO

)

) ss.

CITY AND COUNTY OF DENVER

)

 

The foregoing instrument was acknowledged before me this 31st day of May, 2005,
by Cecil D. Gritz as chief operating officer of Dolphin Energy Corporation, a
Nevada corporation, on behalf of said corporation.

 

Witness my hand and official seal.

 

______________________________

 

Notary Public

My Commission Expires:

 

 

 

 

STATE OF NEW YORK

)

 

 

)ss.

COUNTY OF NEW YORK

)

 

 

The foregoing instrument was acknowledged before me this 31st day of May, 2005,
by Robert J. Brantman as partner and authorized signatory of PROMETHEAN ASSET
MANAGEMENT L.L.C., a Delaware limited liability company, on behalf of said
limited liability company.

 

Witness my hand and official seal.

__________________________________

Notary Public

My Commission Expires:



 

6

 



 

 

Schedule I

 

Mortgage, Deed of Trust, Assignment of Production, Security Agreement, Fixture
Filing and Financing Statement dated August 19, 2004, entered into by Dolphin
Energy Corporation, for the benefit of Promethean Asset Management L.L.C., and
recorded as follows:

County

State

Date

Recording Date

Book

Page

Reception Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 



 

 

EXHIBIT A

Attached to and made a part of that certain First Amendment to Mortgage, Deed of
Trust, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement

from Dolphin Energy Corporation (Mortgagor) for the benefit of Promethean Asset
Management L.L.C. (_____________ County, ____________________)

 

Lease Number

 

Legal

Gross Acres

Net Acres

Mineral Owner

Dated

Original Lessor

Net WI %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 